Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the amendments after Final
The Applicant’s amendments on 03/31/2022 have overcome the Final rejections of claims 19 and 20 under U.S.C. §112, the rejections were withdrawn.

This Application was re-searched, in https://iq.ip.com/discover, in view of the limitations of the claimed invention, and the re-search was ineffective.

Reference Cited
The reference of interest is cited:

    PNG
    media_image1.png
    356
    508
    media_image1.png
    Greyscale

	Solimando et al. (US 10,002857 B2) teaches relating to a chip package device, comprising: 
a chip (211); 
a thermally conductive layer (270); 
a first conductive part; 
a second conductive part (222); 
a first substrate (210) and a second substrate (220) that are disposed opposite to each other, wherein the chip is disposed on a surface that is of the first substrate and that faces the second substrate, the chip (211) is electrically connected to the first substrate(210) through the first conductive part (see Fig. 2 above with interpretation labels), the second substrate (220) is electrically connected to the first substrate (210) through the second conductive part (222), and the thermally conductive layer (270) is disposed between the chip and the second substrate (220); and 
a molding compound (216) configured to wrap the chip (211). 
Solimando et al. fails to further teach and/or suggest the followings:
(i) wherein the thermally conductive layer comprises (see Applicant’s Fig. 3); 
a first thermally conductive layer (261); and 
a second thermally conductive layer (262), wherein the first thermally conductive layer (261) is disposed on a surface that is of the chip (21) and that faces the second substrate (23), and the second thermally conductive layer (262) is disposed on a surface that is of the first thermally conductive layer (261) and that faces the second substrate (23) as claimed in i.e., claims 1, 12, and 19-20.
(ii) wherein the thermally conductive layer comprises a plurality of metal columns (262) (see Applicant’s Fig. 4), and the plurality of metal columns are distributed in an array as claimed in i.e., claim 8.
(iii) wherein the first conductive part comprises: a plurality of metal balls; and a plurality of metal columns, wherein the plurality of metal columns are disposed on a surface that is of the chip and that faces the first substrate, the plurality of metal balls are disposed at an end that is of the plurality of metal columns and that is close to the first substrate and are configured to electrically connect the metal column to the first substrate, and the molding compound is further configured to wrap the plurality of metal columns (see column 242 in Applicant’s Fig. 8) as claimed in claim 9, (also claims 16 and 18).
(iv) wherein the molding compound is further configured to wrap a portion that is of the plurality of metal columns and that is close to the first substrate (see columns 242 in Applicant’s Fig. 8) as claimed in i.e., claim 10.
(v) wherein the second conductive part comprises: a plurality of first metal balls, a plurality of metal columns, and a plurality of second metal balls, wherein the plurality of first metal balls are disposed on the surface that is of the first substrate and that faces the second substrate, the plurality of second metal balls are disposed on a surface that is of the second substrate and that faces the first substrate, and the plurality of metal columns is disposed between the plurality of first metal balls and the plurality of second metal balls and are configured to electrically connect the plurality of first metal balls to the plurality of second metal balls, and the molding compound is further configured to wrap portions that are of the plurality of metal columns of the second conductive part and that are close to the first substrate as claimed in i.e., claim 11.

Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0004 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816